DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to “A pool ladder” and “A kit for assembling a pool ladder”, classified in E06C7.
II. Claims 19-20, drawn to “A method of producing the kit (for assembling a pool ladder)”, classified in E04H4.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the parts of the pool ladder of claim 1 and kit of claim 15 can be manufactured utilizing machining and not requiring molding as required by method claim 19.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
attorney Heather M. Barnes on 07/14/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. If applicant wants the method to be eligible for rejoinder, it should be amended during prosecution as “(withdrawn-amended)” status so that it still includes all the features of any allowable product claim, and so that it has no 112 issues.
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upper portion of a side surface” (claim 10), “a side edge and an opposite side edge” and “handrail supports” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 (and claim 20 withdrawn just for guidance) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1, line 8-9 recites “the second tread support engageable to the second leg extension at a first tread location”; this recitation raises indefiniteness because the first location as recited previously in the claim is located along the first leg extension. Does applicant mean at the same height? Examiner recommends reciting “first tread height” since height is generic while location is specific to a certain point. Finally, does applicant mean to refer in line 9 to “the first read location”?
Claim 1, line 12 recites “sliding past the tread support”; this recitation raises indefiniteness because it is not clear whether “the tread support” is referring to the first or second tread support. 
Claim 12 recites the limitation "the connection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a sufficient amount”; is it the same amount recited in line 11 of claim 1 from which claim 12 depends rom via claim 8.
Claim 18 recites “a top tread; a third tread support; and a fourth tread support”; this recitation raises indefiniteness since claim 18 depends from claim 15 and neither of the claims mentions a second tread; therefore, the recitation of a first, third and fourth raises the issue of whether there is a second tread. 
Claim 20 (just for guidance) recites “the kit parts are molded in a single mold”; this recitation is indefinite because it can be interpreted such that all parts are 
Dependent claims are rejected since they depend from a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer, US (2019/0136623).
In regards to claim 1 Kieffer discloses:
A pool ladder (fig. 1A) comprising:
a first leg extension (right hand side 18) and a second leg extension (left hand side 18), each having a generally continuous profile (fig. 1A); a first tread (fig. 2) comprising a first through-hole (right hand side hole 40) and a second through-hole (left hand side hole 40), the first through-hole being sized to slidingly receive the generally 

    PNG
    media_image1.png
    299
    499
    media_image1.png
    Greyscale

In regards to claim 13 Kieffer discloses a second tread comprising a first through-hole and a second through-hole, the first through- hole of the second tread being sized to slidingly receive the generally continuous profile of the first leg extension, and the in the same manner described above for the first tread applies to a second tread i.e. one of the other treads 24 of Kieffer).
In regards to claim 14 Kieffer discloses a third tread comprising a first through-hole and a second through-hole, the first through- hole of the third tread being sized to slidingly receive the generally continuous profile of the first leg extension, and the second through-hole of the third tread being sized to slidingly receive the generally continuous profile of the second leg extension; and a seventh tread support and an eighth tread support, the seventh tread support engaged at a third tread location on the first leg extension and being separate from the first leg extension, the eighth tread support engaged at a third tread location on the second leg extension and being separate from the second leg extension, each of the seventh and eighth tread supports protruding from the respective leg extension a sufficient amount when engaged to prevent the first and second through-holes of the third tread from sliding past the third tread locations (in the same manner described above for the first tread applies to a third tread i.e. one of the other treads 24 of Kieffer, since Kieffer discloses a top tread and at least three additional treads).
	
Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer, US (2019/0136623).
In regards to claim 15 Kieffer discloses:
A kit for assembling a pool ladder (fig. 1), the kit comprising: a first leg extension (right hand side 18; fig. 1A); a second leg extension (left hand side 18; fig. 1A); a first tread (one of the middle 24s); a first tread support (right hand side 110; fig. 2); and a second tread support (left hand side 110; fig. 2).
In regards to claim 18 Kieffer discloses a top tread (top 24); a third tread (one of the other 24s) support; and a fourth tread support (another one of treads 24) (since Kieffer discloses a top tread and at least four more treads).
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer  as applied to claim 1 above, and further in view of Sordo, US (2013/0048427).
In regards to claim 2 Kieffer does not disclose a base component.
However, Sordo teaches a base component (1; figs. 1 & 4) comprising a first pocket and a second pocket (two pockets 12s in element 3; fig. 4 of components 1 at bottom of two stiles shown in fig. 1), the first pocket being sized to receive a bottom end of the first leg extension (bottom of 13; shown in fig. 4; equivalent to 18 of Kieffer), the second pocket being sized to receive a bottom end of the second leg extension (bottom of 13; shown in fig. 4; equivalent to 18 of Kieffer) (claim 2).
the base component is pivotably connected (on slit 6) to the first leg extension and the second leg extension (claim 3).
the first leg extension comprises a first tab (5, 7; fig. 4) protruding from the bottom end of the first leg extension (fig. 4); the second leg extension comprises a second tab (5, 7; fig. 4) protruding from the bottom end of the second leg extension (fig. 4); and the first pocket and the second pocket each comprise a curved bottom surface (surface of 4 & 2; fig. 4) with a slotted opening (6), the first tab (5, 7) being slidably connected to the slotted opening of the first pocket, the second tab being slidably connected to the slotted opening of the second pocket (fig. 4) (claim 4).
the base component is formed of two components (right and left hand side 1s; fig. 1); and wherein a first component (right hand side 1) of the base component comprises the first pocket (right hand side 12 of component 1), and a second claim 6).

    PNG
    media_image2.png
    761
    442
    media_image2.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the base components taught by Sordo onto the bottom of the extension legs of the ladder of Kieffer for their predictable function of firstly providing stabilizing means via suction cups 9 and .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer and Sordo as applied to claim 2 above, and further in view of Crampton, US (10240394).
In regards to claim 7 Kieffer and Sordo do not teach the base component is one component.
However, Crampton teaches the base component (10) is one component (as shown in fig. 1) comprising both the first pocket and the second pocket (30, 32; equivalent to pockets 12s of components 1 of Sordo).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to have the base component being one component as taught by Crampton in order to maintain a further sturdy structure by restraining the distance between the bottom ends of the two extension legs. 
	Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer  as applied to claim 1 above, and further in view of Nasrabad, US (2018/0327002).
In regards to claim 8 Kieffer does not disclose a first handrail and a second handrail.
However, Nasrabad teaches a first handrail (right hand side 80; fig. 4a, 4b) removably connected to a top end of the first leg extension (top end of right hand side 60; equivalent to right 18 of Kieffer); and a second handrail (left hand side 80; fig. 3a, 3b) removably connected to a top end of the second leg extension (top end of left hand side 58; equivalent to left 18 of Kieffer), wherein the first handrail is slidingly received claim 8).
the first and second handrails are sliding received through an opening (opening through 122) in a top surface of the respective first and second leg extensions (top surfaces of 58 and 60; fig. 4a, 4b, note that numerals are shown in fig. 3a, 3b in a different embodiment) (claim 9).
the first and second handrails are slidingly received through an opening (opening through 122) in a top surface and an upper portion of a side surface of the respective first and second leg extensions (top surfaces of 58 and 60; fig. 4a, 4b, note that numerals are shown in fig. 3a, 3b in a different embodiment) (claim 10).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the first and second handrails taught by Nasrabad for their predictable function of providing the user hand gripping means for stabilizing when standing at the top of the ladder as a basic safety measure in case of loss of balance.
	In regards to claim 12 Kieffer discloses a top tread comprising a first through-hole and a second through-hole, the first through- hole of the top tread being sized to slidingly receive the connection of the first handrail and the first leg extension, and the second through-hole of the top tread being sized to slidingly receive the connection of the second handrail and the second leg extension; and a third tread support and a fourth tread support, the third tread support engaged at a top tread location on the first leg extension and being separate from the first leg extension, the fourth tread support in the same manner described above for the first tread applies to the top tread 24 of Kieffer).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer  as applied to claim 15 above, and further in view of Sordo, US (2013/0048427).
In regards to claim 16 Kieffer does not disclose a base component.
However, Sordo teaches a base component (1; fig. 4). 
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the base components taught by Sordo onto the bottom of the extension legs of the ladder of Kieffer for their predictable function of firstly providing stabilizing means via suction cups 9 and secondly, to provide flexibility for the leaning of the ladder of Kieffer via the tilting ability provided by slit 6.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer  as applied to claim 15 above, and further in view of Nasrabad, US (2018/0327002).
In regards to claim 17 Kieffer does not disclose a first handrail and a second handrail.
However, Nasrabad teaches a first handrail and a second handrail.
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the first and second .

Allowable Subject Matter
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.M/Examiner, Art Unit 3634      

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634